                                                           FILHD
                   UNITED STATES DISTRICT COURT                  JUN   232020 bl
                   NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION                  THOMAS G. BRUTON
                                                         CLERK, U.S. DISTRICT COURT


UNITED STATES OF AMERICA.         )

Plaintiff.                        )     Case   No.   19-CR-916

V.                                )     Hon:     Tharp
OTHO LEE HARRIS.                  )

Defendant.                        )




               MOTION FOR APPOINTMENT OF COUNSEL



Defendant, Otho Lee Harris, aeting pro se.r hereby request this
Honorable Court to grant him counsel.
In support, of this Motion Defendant submits the following;
Counsel Daniel P. Mclaughlin, was aPpointed by this court and
defendant asserts that irreconcilable difference have developed
between defendant and Counsel Daniel P. MclaughIin.
In a complete breakdown of communication, thus making it impos-
sible for counsel to provide defendant with adequate defense.
See attached Motion.

                        Respectfully Submitted



                                      Mr. Otho Lee Harris
                                      Reg. 54769-424
                                      Metropolitan Corr'I. Ctr.
                                      7L W. Van Buren St.
                                      Chicago, IL 60605

                                      Dated,     6-/7=AO'
                             UNITED STATES DISTRICT COURT
                                                                         FIKHD
                             NORTHERN DISTRICT OF ILLINOIS                  JUN232020 dJ
                                    EASTERN DIVISION
                                                                     - -_THOMAS
                                                                     cLERK,
                                                                                 G. BRUTON
                                                                            u.s. DtsrRtcr   c6unr
UNITED STATES OF AMERICA                  )

Plaintiff,                                )     Case   No.      19-CR-916
V.                                        )     Hon: f,harp
OTHO LEE HARRIS.                          )
Defendant.                                )




                             NOTICE OF MOTION


PLEASE TAKE    NorrcE rhar
                             ",                        ,   20   PA ,     the
defendant, Othb Lee Harris, filed a Motion for Appointment of
Counsel with the Clerk of the Court for the Northern District
of Illinois, 2L9 S. Dearborn St. Chicago, IL 60604, a copy of
which is attached hereto and herewith served upon you.

Deted on     this 4-    day .r                    Zo-Ze
                                  %,
                   tdspectfully Submitted.



                                          Mr. 0tho Lee Harris
                                          Res. #54769-424
                                          Metropolitan Corrtl. Ctr.
                                          7L W. Van Buren St.
                                          Chicago. IL 60605
                      CERTIFICATE OF SERVICE

Defendant., 0tho Lee Harris, a non-attorney, state under
penalties of perjury, that on this n     day
zo p-.     he served the foregoing Motion for ppo in tmen,t I o f
Counsel upon.

Clerk of the Court                      Daniel P. Mcl.aughlin,
2L9 S. Dearborn St                      At t.orney
Chicago, IL 60604                       55 E. Monroe St. Suite      2800
                                        Chicago,   IL   60603


By placing same in the U.S. Mail Depository at the Metropolitan
Correctional Centerr postage prepaid.

Dared,   /-/7-.24

Mr. Otho Lee Harris
Reg. 5t+768-424
7I W. Van Buren St.
Chicago, IL 60605
dt                   o
                       z Fg         \\
    tfr              IU
                     -
                     UJ
                          SBF
                          gs6       N\           :
                                                 -Ea
                                                  :     r'tar
                                                        \_,
                     o        N                   -
    tfr              Lu
                     u    O\N
                          E6\                    ::^
                                                 :-(\
                                                 :
                                                  :\
                                                 -A

                                                        Crt
                                                        f',1
    dr
                                                 -(\
                                                 -^r
                                                 -\
                                                 :A
                                                        LL'
                                                 -
                                         \
                          \NV
                                         \
                                         N
                                         \
             N            \N   IN
                                             s
                 R
    \-
                 N
                          NN\ N
    R                                                           \
         I
                 \
                 \
    N.
                 $
    $            ,$
\
    N            N
                                                                                      0z0z-Lt)o
                                                                                 ssarPp? :\oqu :tll ol ellls'Jlaue Jtll tllrlil :iucld'oass'Jpp€
                                                                                                                    uolluJlll'lulJ lo uoilcttllo'lul
                                        Jeqlous ol;1utp.rsa,ro3 to.1 ecuapuodselo: sasol3ua illl'l\\ rtll-ll
                                        rarlunJ roJ I:rJaluul  3ql [nr]51 ol tlslm ilut no'i 'ttot)otpsllnf seq '(1t1tru3 sllil Lltrlqm lilo
                                        ,r1qor,f   -   uotlsantr u sililsilalua aql.11 pelcedsut tou pou:do ue3q ittlll')u su''l lallll slll'L
                                        no,('ol Surp:uluoJ   to.1 so.rilpaoo:cl iutlttlut ltrtcads qf,ttc:ql passarord su'\l
                                                                                                                               l')ll!l prsolsuo liil-
                                                                                 90909   ll 'ocvJlttJ
                                                                             .LeSUlS l',I:luns NVA ,4\          Il
                                                               u3rN3J IVNOlJJ:IUUOl NV.l.il()dour3l,l
                       rf\
r-\--r--   .-:   a,l         \..   --
